Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 1 of 33 Page ID #:321



   1   Andrew V. Devkar (Bar No. 228809)        Nathaniel L. Dilger (Bar No. 196203)
       MORGAN, LEWIS & BOCKIUS LLP              Email: ndilger@onellp.com
   2                                            Deepali A. Brahmbhatt (Bar No.
       2049 Century Park East, Suite 700
   3                                            255646)
       Los Angeles, CA 90067                    Email: dbrahmbhatt@onellp.com
   4   Telephone: (310) 907-1000                ONE LLP
       Facsimile: (310) 907-2000                4000 MacArthur Boulevard
   5                                            East Tower, Suite 500
   6   Jeffrey R. Gargano (Admitted pro hac     Newport Beach, CA 92660 Telephone:
       vice)                                    (949) 502-2870 Facsimile: (949) 258-
   7   Nicholas A. Restauri (Admitted pro hac   5081
   8   vice)                                    John E. Lord (Bar No. 216111)
       MORGAN, LEWIS & BOCKIUS LLP              Email: jlord@onellp.com
   9   77 West Wacker Drive                     ONE LLP
  10   Chicago, IL 60601                        9301 Wilshire Boulevard
       Telephone: (312) 324-1000                Penthouse Suite
  11   Facsimile: (312) 324-1001                Beverly Hills, CA 90210
                                                Telephone: (310) 866-5157
  12                                            Facsimile: (310) 943-2085
       Elizabeth M. Chiaviello (Admitted pro
  13   hac vice)                             Attorneys for Plaintiff, THROOP, LLC
  14   MORGAN, LEWIS & BOCKIUS LLP
       1000 Louisiana Street, Suite 4000
  15   Houston, TX 77002
  16   Telephone: (713) 890-5000
       Facsimile: (713) 890-5001
  17
       Attorneys for Defendant,
  18   MICROSOFT CORPORATION
  19                       UNITED STATES DISTRICT COURT
  20                     CENTRAL DISTRICT OF CALIFORNIA
  21                              WESTERN DIVISION
  22
       THROOP, LLC, a California limited    Case No. 2:19-cv-10604-AB-MRW[
  23   liability company,                   Hon. Andre Birotte Jr.
  24               Plaintiff,
                                            STIPULATED CONFIDENTIALITY
  25      v.                                AND PROTECTIVE ORDER
  26   MICROSOFT CORPORATION, a
       Washington corporation,              DEMAND FOR JURY TRIAL
  27
                   Defendant.
  28

                 STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 2 of 33 Page ID #:322

   1   STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
   2
   3   1.    PURPOSES AND LIMITATIONS
   4           Disclosure and discovery activity in the above captioned patent infringement
   5    action (the “Action”) is likely to involve production of confidential, proprietary, or
   6    private information for which special protection from public disclosure and from
   7    use for any purpose other than prosecuting this litigation may be warranted.
   8    Accordingly, the parties hereby stipulate to and petition the Court to enter the
   9    following Stipulated Protective Order. The parties acknowledge that this Order
  10    does not confer blanket protections on all disclosures or responses to discovery and
  11    that the protection it affords from public disclosure and use extends only to the
  12    limited information or items that are entitled to confidential treatment under the
  13    applicable legal principles.
  14         1.1    GOOD CAUSE STATEMENT
  15         The parties submit that there is good cause for entry of this Protective Order
  16   because they believe certain information that is or will be encompassed by discovery
  17   will warrant protection due to the production or disclosure of confidential business
  18   information, trade secrets, or other proprietary information that is not available to the
  19   public. Special protection is needed from public disclosure and from use for any
  20   purpose other than these proceedings. Examples of such information that the parties
  21   may seek to protect from unrestricted or unprotected disclosure include:
  22         (a) Information that is subject of a non-disclosure or confidentiality agreement
  23   or obligation;
  24         (b) Agreements with third parties, such as license agreements;
  25         (c) Research and development information relating to the technology at issue
  26   in these proceedings;
  27
  28
                                                   2
                   STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 3 of 33 Page ID #:323

   1         (d)    Proprietary engineering or technical information, including product
   2   design, manufacturing techniques, processing information, drawings, memoranda,
   3   source code, or reports;
   4         (e) Information related to internal operations such as confidential business
   5   practices;
   6         (f) Information related to sales, profits, costs, revenue, product pricing or
   7   other internal non-public financial/accounting information;
   8         (g) Information related to past, current, or future product development;
   9         (h) Information related to internal, non-public market analyses and business
  10   and marketing development;
  11         (i) Trade secrets (as defined by the jurisdiction in which the information is
  12   located); and
  13         (j) Information that may be privileged or otherwise protected from disclosure
  14   under state or federal statutes, court rules, case decisions, or common law.
  15         Unprotected or unrestricted disclosure of such confidential information would
  16   result in prejudice or harm to the Producing Party by revealing the Producing Party’s
  17   competitive confidential information that has been developed at the expense of the
  18   Producing Party and represents valuable tangible and intangible assets of that party.
  19   Accordingly, the parties submit that there is good cause for entry of this Protective
  20   Order.
  21   2.    DEFINITIONS
  22         2.1     Challenging Party: a Party or Non-Party that challenges the designation
  23                 of information or items under this Order.
  24         2.2     “CONFIDENTIAL” Information or Items: shall mean that the Discovery
  25                 Material so designated includes non-public information that the
  26                 Designating Party reasonably believes should be protected from public
  27                 disclosure because such information (i) is proprietary to the Designating
  28
                                                  3
                    STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 4 of 33 Page ID #:324

   1               Party, e.g., a trade secret or other confidential research, development or
   2               commercial information; or (ii) implicates an individual’s legitimate
   3               expectation of privacy. “CONFIDENTIAL” information shall apply to
   4               all information, documents and things responsive to requests for
   5               production of documents and things under Fed. R. Civ. P. 34; information
   6               produced by other persons that the producing or Designating Party is
   7               under an obligation to maintain in confidence; responses to written
   8               interrogatories under Fed. R, Civ. P. 33; responses to requests for
   9               admission under Fed. R. Civ. P. 36 or other discovery requests;
  10               testimony adduced at depositions upon oral examination or upon written
  11               questions pursuant to Fed. R. Civ. P. 30 and 31 or during hearings or at
  12               trial. The information contained therein and all copies, abstracts,
  13               excerpts, analyses or other writings that contain, reflect, reveal, suggest
  14               or otherwise disclose such information shall also be deemed
  15               “CONFIDENTIAL” information. Information originally designated as
  16               “CONFIDENTIAL” information shall not retain that status after any
  17               ruling by the Court denying such status to it. “CONFIDENTIAL”
  18               Information or Items shall include any information designated as
  19               “CONFIDENTIAL” and previously produced in connection with this
  20               Action, which shall be treated under the terms of this Protective Order
  21               once it has been entered by the Court.
  22        2.3    Designating Party: a Party or Non-Party that designates information or
  23               items that it produces in disclosures or in responses to discovery as
  24               Protected Material under this Order.
  25        2.4    Disclosure or Discovery Material: all items or information, regardless of
  26               the medium or manner in which it is generated, stored, or maintained
  27               (including, among other things, testimony, transcripts, and tangible
  28
                                                 4
                  STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 5 of 33 Page ID #:325

   1               things), that are produced or generated in disclosures or responses to
   2               discovery in this matter.
   3        2.5    Expert: a person with specialized knowledge or experience in a matter
   4               pertinent to the litigation who (1) has been retained by a Party or its
   5               counsel to serve as a testifying expert witness in this Action, (2) is not a
   6               past or current employee of a Party or of a Party’s competitor, and (3) at
   7               the time of retention, is not anticipated to become an employee of a Party
   8               or of a Party’s competitor.
   9        2.6    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” shall
  10               indicate that the Discovery Material so designated includes, discloses, or
  11               comprises, in whole or in part, information that the Producing Party
  12               deems especially sensitive, which may include, but is not limited to,
  13               confidential research and development, financial, technical, marketing,
  14               licensing information required to be so designated, any other sensitive or
  15               trade secret information “HIGHLY CONFIDENTIAL – ATTORNEYS’
  16               EYES ONLY” Information or Items shall include any information
  17               designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  18               ONLY” and previously produced in connection with this Action, which
  19               shall be treated as such under the terms of this Protective Order once it
  20               has been entered by the Court. “HIGHLY CONFIDENTIAL SOURCE
  21               CODE – ATTORNEYS’ EYES ONLY.” A Producing Party may
  22               specially designate Source Code (whether in electronic or hardcopy
  23               form) that is not publicly available as “Highly Confidential Source Code
  24               – Attorneys’ Eyes Only.”
  25
            2.7    Designated In-House Counsel: (1) in-house counsel designated by a
  26
                   Party, who have signed the agreement to be bound by the Protective
  27
  28
                                                 5
                  STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 6 of 33 Page ID #:326

   1               Order (Exhibit A), and (2) staff of such counsel to whom it is reasonably
   2               necessary to disclose the information for this Action, including
   3               supporting personnel, such as paralegals, legal secretaries, and legal
   4               clerks.
   5        2.8    Non-Party: any natural person, partnership, corporation, association, or
   6               other legal entity who is not a Party to this Action.
   7        2.9    Outside Counsel of Record: attorneys who are not employees of a party
   8               to this Action but are retained to represent or advise a party to this Action
   9               and have appeared in this Action on behalf of that party or are affiliated
  10               with a law firm which has appeared on behalf of that party.
  11        2.10 Party: any party to this Action, including all of its officers, directors,
  12               employees, consultants, retained experts, and Outside Counsel of Record
  13               (and their support staff).
  14        2.11 Producing Party: a Party or Non-Party that produces Disclosure or
  15               Discovery Material in this Action.
  16        2.12 Professional Vendors: persons or entities that provide litigation support
  17               services (e.g., transcription, photocopying, videotaping, translating,
  18               preparing exhibits or demonstrations, and organizing, storing, or
  19               retrieving data in any form or medium) and their employees and
  20               subcontractors.
  21        2.13 Protected Material: any Disclosure or Discovery Material that is
  22               designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
  23               ATTORNEYS’ EYES ONLY,” “HIGHLY CONFIDENTIAL SOURCE
  24               CODE – ATTORNEYS’ EYES ONLY.”
  25        2.14 Receiving Party: a Party that receives Disclosure or Discovery Material
  26               from a Producing Party.
  27
  28
                                                 6
                  STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 7 of 33 Page ID #:327

   1        2.15 Source Code: any computer source code, instructions, data structures,
   2                 data schema executable code, microcode, RTL, HDL or other hardware
   3                 description language documents that describe encoding or decoding
   4                 algorithms used in computer source code, and copies thereof (i.e.,
   5                 computer instructions and data definitions expressed in a form suitable
   6                 for input to an assembler, compiler, or other translator) and associated
   7                 comments and revision histories disclosure of which to another Party or
   8                 Non-Party would create a substantial risk of serious harm.
   9   3.   SCOPE
  10             The protections conferred by this Order cover not only Protected Material (as
  11    defined above), but also (1) any information copied or extracted from Protected
  12    Material; (2) all copies, excerpts, summaries, or compilations of Protected
  13    Material; and (3) any testimony, conversations, or presentations by Parties or their
  14    Counsel that might reveal Protected Material. However, the protections conferred
  15    by this Order do not cover the following information: (a) any information that is in
  16    the public domain at the time of disclosure to a Receiving Party or becomes part of
  17    the public domain after its disclosure to a Receiving Party as a result of publication
  18    not involving a violation of this Order; and (b) any information that the Receiving
  19    Party can show was received by it from a source who obtained the information
  20    lawfully and under no obligation of confidentiality to the Designating Party. Any
  21    use of Protected Material at trial shall be governed by a separate agreement or
  22    order.
  23             Public Documents. None of the restrictions set forth in this Order shall apply
  24    to any documents or other information that is already public knowledge or becomes
  25    public knowledge by means not in violation of the provisions of this Order.
  26    Nothing in this Order shall prevent a party from using any information that the
  27    party properly possessed prior to receipt of any Protected Material from another
  28
                                                   7
                   STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 8 of 33 Page ID #:328

   1    Party or a non-party or that is discovered independently by the Receiving Party. In
   2    addition, the terms of the treatment of the Protected Material shall be effective only
   3    upon the effective date of this Order.
   4   4.   DURATION
   5          Even after final disposition of this litigation, the confidentiality obligations
   6    imposed by this Order shall remain in effect until the Designating Party agrees
   7    otherwise in writing or a court order otherwise directs. Final disposition shall be
   8    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
   9    with or without prejudice; and (2) final judgment herein after the completion and
  10    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  11    including the time limits for filing any motions or applications for extension of
  12    time pursuant to applicable law.
  13   5.   DESIGNATING PROTECTED MATERIAL
  14        5.1    Exercise of Restraint and Care in Designating Material for Protection. In
  15               the first instance, it will be presumed that each party or non-party that
  16               designates information or items for protection under this Order will have
  17               taken reasonable steps to designate for protection only those parts of
  18               material, documents, items, or oral or written communications that
  19               qualify, where reasonableness takes into consideration the burden and
  20               expense of making such designations.
  21               However, if it comes to a Designating Party’s attention that information
  22               or items that it designated for protection do not qualify for protection at
  23               all or do not qualify for the level of protection initially asserted, that
  24               Designating Party must promptly notify the Receiving Party that it is
  25               withdrawing the mistaken designation.
  26        5.2    Manner and Timing of Designations. Except as otherwise provided in
  27               this Order (see e.g., second paragraph of subsection 5.2(a) below), or as
  28
                                                 8
                  STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 9 of 33 Page ID #:329

   1              otherwise stipulated or ordered, Disclosure or Discovery Material that
   2              qualifies for protection under this Order must be clearly so designated
   3              before the material is disclosed or produced.
   4          Designation in conformity with this Order requires:
   5              (a)   for information in documentary form (e.g., paper or electronic
   6                    documents, but excluding transcripts of depositions or other
   7                    pretrial or trial proceedings), that the Producing Party affix the
   8                    legend “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
   9                    ATTORNEYS’ EYES ONLY,” “HIGHLY CONFIDENTIAL
  10                    SOURCE CODE – ATTORNEYS’ EYES ONLY.”
  11                    A Party or Non-Party that makes original documents or materials
  12                    available for inspection need not designate them for protection
  13                    until after the inspecting Party has indicated which material it
  14                    would like copied and produced. During the inspection and
  15                    before the designation, all of the material made available for
  16                    inspection shall be deemed “HIGHLY CONFIDENTIAL –
  17                    ATTORNEYS’ EYES ONLY.” After the inspecting Party has
  18                    identified the documents it wants copied and produced, the
  19                    Producing Party must determine which documents, or portions
  20                    thereof, qualify for protection under this Order. Then, before
  21                    producing the specified documents, the Producing Party must
  22                    affix the appropriate legend (“CONFIDENTIAL,” “HIGHLY
  23                    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to the
  24                    documents containing Protected Material.
  25              (b)   for testimony given in deposition or in other pretrial or trial
  26                    proceedings, that the Designating Party identify on the record,
  27                    before or after the close of the deposition, hearing, or other
  28
                                               9
                STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 10 of 33 Page ID #:330

   1                    proceeding, all protected testimony and specify the level of
   2                    protection being asserted. When it is impractical to identify
   3                    separately each portion of testimony that is entitled to protection
   4                    and it appears that substantial portions of the testimony may
   5                    qualify for protection, and the Designating Party has stated on the
   6                    record that at least some portions of the testimony may be
   7                    designated under this Order, the designating party shall have up to
   8                    21 calendar days following receipt of the certified transcript by
   9                    counsel for the Parties and, in the event of a third-party witness,
  10                    counsel for the third party to identify the specific portions of the
  11                    testimony as to which protection is sought and to specify the level
  12                    of protection being asserted. Until such time as a Designating
  13                    Party identifies the specific portions of the testimony as to which
  14                    protection is sought, the entire transcript should be treated as if it
  15                    was designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
  16                    EYES ONLY.” Only those portions of the testimony that are
  17                    appropriately designated for protection within the 21 days shall be
  18                    covered by the provisions of this Order, provided however that
  19                    failure to particularly identify the designated portions of testimony
  20                    within the 21-day period will not result in a waiver of any
  21                    confidentiality designation. Alternatively, a Designating Party
  22                    may specify, at the deposition or up to 21 days afterwards, that the
  23                    entire transcript shall be treated as “CONFIDENTIAL” or
  24                    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
  25                    The use of a document as an exhibit at a deposition shall not in
  26                    any way affect its designation as “CONFIDENTIAL,” “HIGHLY
  27                    CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” “HIGHLY
  28
                                               10
                 STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 11 of 33 Page ID #:331

   1                     CONFIDENTIAL SOURCE CODE – ATTORNEYS’ EYES
   2                     ONLY.”
   3               (c)   for information produced in some form other than documentary
   4                     and for any other tangible items, that the Producing Party affix in
   5                     a prominent place on the exterior of the container or containers in
   6                     which    the   information    or   item   is   stored   the   legend
   7                     “CONFIDENTIAL,”             “HIGHLY        CONFIDENTIAL           –
   8                     ATTORNEYS’ EYES ONLY,” “HIGHLY CONFIDENTIAL
   9                     SOURCE CODE – ATTORNEYS’ EYES ONLY.” If only a
  10                     portion or portions of the information or item warrant protection,
  11                     the Producing Party, to the extent practicable, shall identify the
  12                     protected portion(s) and specify the level of protection being
  13                     asserted.
  14   6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
  15        6.1    Timing of Challenges. Any Party may challenge a designation of
  16               confidentiality at any time. A Party does not waive its right to challenge
  17               a confidentiality designation by electing not to mount a challenge
  18               promptly after the original designation is disclosed.
  19        6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  20               resolution process by providing written notice of each designation it is
  21               challenging and describing the basis for each challenge. To avoid
  22               ambiguity as to whether a challenge has been made, the written notice
  23               must recite that the challenge to confidentiality is being made in
  24               accordance with this paragraph. The parties shall attempt to resolve each
  25               challenge in good faith, and if the Designating Party does not voluntarily
  26               withdraw the challenged designation, the parties must confer directly (in
  27               voice to voice dialogue; other forms of communication are not sufficient)
  28
                                                11
                  STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 12 of 33 Page ID #:332

   1               within ten (10) court days of the date of service of notice. In conferring,
   2               the Challenging Party must explain the basis for its belief that the
   3               confidentiality designation was not proper and must give the Designating
   4               Party an opportunity to review the designated material, to reconsider the
   5               circumstances, and, if no change in designation is offered, to explain the
   6               basis for the chosen designation. A Challenging Party may proceed to
   7               the next stage of the challenge process only if it has engaged in this meet
   8               and confer process first or establishes that the Designating Party is
   9               unwilling to participate in the meet and confer process in a timely
  10               manner.
  11        6.3    Judicial Intervention. If, following the Meet and Confer set forth in
  12               Paragraph 6.2, the Parties cannot resolve a challenge without court
  13               intervention, the Challenging Party may thereafter seek an order to alter
  14               the confidential status of the designated material. Until any dispute under
  15               this paragraph is ruled upon by the presiding judge, the designation will
  16               remain in full force and effect, and the information will continue to be
  17               accorded the confidential treatment required by this Order.
  18               Any challenge to a confidentiality designation must comply in full with
  19               the joint filing format described in Local Rule 37 for all discovery
  20               motions.    If the Parties cannot resolve a challenge without court
  21               intervention, the Challenging Party may file and serve a motion
  22               challenging a confidentiality designation within 21 days of the initial
  23               notice of challenge or within 14 days of the parties agreeing that the meet
  24               and confer process will not resolve their dispute, whichever is earlier.
  25               Failure by the Challenging Party to make such a motion including the
  26               required declaration within 21 days (or 14 days, if applicable) shall
  27               automatically waive any challenge to the designation. Any motion
  28
                                                12
                  STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 13 of 33 Page ID #:333

   1               brought pursuant to this provision must be accompanied by a competent
   2               declaration affirming that the movant has complied with the meet and
   3               confer requirements imposed by the preceding paragraph and Local Rule
   4               37.
   5               Frivolous challenges and those made for an improper purpose (e.g., to
   6               harass or impose unnecessary expenses and burdens on other parties)
   7               may expose the Challenging Party to sanctions. All parties shall continue
   8               to afford the material in question the level of protection to which it is
   9               entitled under the Producing Party’s designation until the Court rules on
  10               the challenge
  11
       7.   ACCESS TO AND USE OF PROTECTED MATERIAL
  12
            7.1    Basic Principles. All Protected Material shall be used solely for this
  13
                   Action only for prosecuting, defending, or attempting to settle this
  14
                   litigation. Such Protected Material may be disclosed only to the
  15
                   categories of persons and under the conditions described in this Order.
  16
                   When the litigation and any related appellate proceeding described above
  17
                   has been terminated, a Receiving Party must comply with the provisions
  18
                   of Section 14 below (FINAL DISPOSITION).
  19
                   (a)   Protected Material must be stored and maintained by a Receiving
  20
                         Party at a location and in a secure manner that ensures that access
  21
                         is limited to the persons authorized under this Order. Receiving
  22
                         Parties must take reasonable precautions to protect Protected
  23
                         Material from loss, misuse, and unauthorized access, disclosure,
  24
                         alteration and destruction.
  25
                   (b)   Patent Prosecution Bar. Any individual attorney, agent,
  26
                         consultant, or expert employed or retained by Plaintiff, who
  27
  28
                                               13
                  STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 14 of 33 Page ID #:334

   1                    reviews any material designated “HIGHLY CONFIDENTIAL –
   2                    ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL
   3                    SOURCE CODE – ATTORNEYS’ EYES ONLY” shall not
   4                    thereafter prosecute or materially assist in the prosecution of any
   5                    patent application relating to claims encompassing any technology
   6                    at issue in the Action or any cases related to the Action. For
   7                    purposes of this paragraph, “prosecution” includes drafting,
   8                    amending or otherwise affecting the scope of patent claims, but,
   9                    subject to the other provisions of this Paragraph, shall not apply
  10                    to patent reexamination proceedings, inter partes review
  11                    proceedings, post-grant review proceedings, or covered business
  12                    method review proceedings (including amendments in any post-
  13                    grant proceeding with the United States Patent and Trademark
  14                    Office) involving one or more patents asserted in this Action
  15                    brought by a Party to this Action, an affiliate or subsidiary of a
  16                    Party to this Action, or a third party “privy” as that term is used in
  17                    35 U.S.C. § 315(e)(2) with a Party to this Action as long as such
  18                    person receiving “HIGHLY CONFIDENTIAL – ATTORNEYS’
  19                    EYES ONLY” or “HIGHLY CONFIDENTIAL SOURCE CODE
  20                    – ATTORNEYS’ EYES ONLY” information is not involved in
  21                    amending any claims in such proceeding. This Prosecution Bar
  22                    shall begin when access to the material designated “HIGHLY
  23                    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
  24                    CONFIDENTIAL SOURCE CODE – ATTORNEYS’ EYES
  25                    ONLY” is first received by the affected individual and shall end
  26                    eighteen (18) months after final termination of the specific case
  27                    involving the Party represented by the individual receiving the
  28
                                               14
                 STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 15 of 33 Page ID #:335

   1                     Protected Material. This restriction does not apply generally to the
   2                     law firms involved in this Action, but applies only to the specified
   3                     individuals who have actually reviewed material designated
   4                     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
   5                     “HIGHLY CONFIDENTIAL SOURCE CODE – ATTORNEYS’
   6                     EYES ONLY” in connection with this Action.
   7        7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
   8               otherwise ordered by the court or permitted in writing by the Designating
   9               Party, a Receiving Party may disclose any information or item designated
  10               “CONFIDENTIAL” only to:
  11               (a)   the Receiving Party’s Outside Counsel of Record in this Action,
  12                     as well as employees of said Outside Counsel of Record to whom
  13                     it is reasonably necessary to disclose the information for this
  14                     litigation;
  15               (b)   Experts (as defined in this Order) or non-testifying consultants of
  16                     the Receiving Party to whom disclosure is reasonably necessary
  17                     for this litigation and properly designated under Paragraph 7.6 of
  18                     this Order;
  19               (c)   the Court and its personnel;
  20               (d)   professional jury or trial consultants (including any support
  21                     personnel and mock jurors);
  22               (e)   with respect to Discovery Materials from the Designating Party
  23                     and only during his or her deposition, any person currently
  24                     employed by that Designating Party or designated by that
  25                     Designating Party as a witness under Fed. R. Civ. P. 30(b)(6);
  26
  27
  28
                                               15
                  STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 16 of 33 Page ID #:336

   1               (f)   the author or recipient of a document containing the information
   2                     or a custodian or other person who otherwise possessed or knew
   3                     the information;
   4               (g)   stenographic, videographic, and clerical personnel taking
   5                     testimony involving such documents, and any staff used by such
   6                     personnel to edit or finalize testimony;
   7               (h)   Professional Vendors to whom disclosure is reasonably necessary
   8                     for this litigation;
   9               (i)   a total of two (2) Designated In-House Counsel of each Party to
  10                     whom such disclosure is reasonably necessary for the oversight,
  11                     conduct and/or resolution of this litigation, all of whom have
  12                     signed the “Acknowledgement and Agreement to Be Bound”
  13                     (Exhibit A); and
  14               (j)   Two (2) representatives of the Receiving Party, where each such
  15                     person has been previously identified by providing the Producing
  16                     Party a completed copy of Exhibit A.
  17
            7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  18
                   ONLY” Information or Items. Documents, materials, items, testimony,
  19
                   or    information     designated   “HIGHLY       CONFIDENTIAL          –
  20
                   ATTORNEYS’ EYES ONLY” pursuant to this Order, or copies,
  21
                   derivations, or extracts therefrom, compilations and summaries thereof,
  22
                   and the information therein, may be given, shown, made available to, or
  23
                   communicated in any way only to the persons identified in subsections
  24
                   (a) through (h) of Paragraph 7.2 of this Order and a total of one (1)
  25
                   Designated In-House Counsel of each Party to whom such disclosure is
  26
                   reasonably necessary for the oversight, conduct and/or resolution of this
  27
  28
                                                16
                  STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 17 of 33 Page ID #:337

   1                litigation, and one (1) representative on behalf of Throop who may
   2                review non-public sales/revenue information designated as HIGHLY
   3                CONFIDENTIAL – ATTORNEYS’ EYES ONLY, provided that any
   4                such designated individual has signed the “Acknowledgement and
   5                Agreement to Be Bound” (Exhibit A)1 and pursuant to the procedures
   6                set forth in Paragraph 7.6 of this Order, as applicable.
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
       1
  27    However, in house counsel for one defendant shall not have access to “HIGHLY CONFIDENTIAL
       – ATTORNEYS’ EYES ONLY” information of another defendant.
  28
                                                  17
                  STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 18 of 33 Page ID #:338

   1        7.4    Disclosure of “HIGHLY CONFIDENTIAL SOURCE CODE –
   2               ATTORNEYS’ EYES ONLY.” To the extent Source Code is produced in
   3               this Action, access to such Source Code designated as “HIGHLY
   4               CONFIDENTIAL SOURCE CODE – ATTORNEYS’ EYES ONLY”
   5               shall be given only to those individuals associated with the Receiving
   6               Party identified in subsections (a), (b), (d) (except excluding mock
   7               jurors), or (h) of Paragraph 7.2, individuals associated with the
   8               Producing Party identified in subsections (e) and (f) of Paragraph 7.2, or
   9               other individuals identified in subsections (c) and (g) of Paragraph 7.2 of
  10               this Order and pursuant to the procedures set forth in Paragraph 7.6 of
  11               this Order, as applicable.
  12        7.5    Disclosure and Review of Source Code
  13               (a)   Unless otherwise agreed to in writing between the Producing Party
  14                     and the Receiving Party, a Receiving Party may only review Source
  15                     Code that was produced in electronic form on “stand-alone”
  16                     computers (on at least two computers) that reside at an office of
  17                     the producing counsel of record in the Southern California area or
  18                     at some other mutually agreed location. Access is to be made
  19                     available during regular business hours (9:00 a.m. to 5:00 p.m.
  20                     local time) on ten (10) business-days’ notice for the initial
  21                     inspection and three (3) business-days’ notice for any subsequent
  22                     inspection. Any single inspection may span multiple days based
  23                     on the same notice. No devices capable of recording, copying or
  24                     transmitting the source code may be brought into the room with
  25                     the stand-alone computer.
  26               (b)   No recordable media, recordable devices, input/output devices,
  27                     devices with Internet or network access, or other electronic
  28
                                                18
                  STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 19 of 33 Page ID #:339

   1                    devices, including without limitation sound recorders, computers,
   2                    cellular telephones, peripheral equipment, cameras, CDs, DVDs,
   3                    or drives of any kind shall be permitted in the source code
   4                    reviewing room. The Receiving Party may bring non-networked
   5                    electronic devices into the inspection room for note-taking, which
   6                    will not be connected to a local area network (“LAN”), an intranet
   7                    or the Internet, and has had all image making functionality
   8                    disabled. Such note-taking computer shall be used for the sole
   9                    purpose of note-taking.
  10              (c)   No person shall copy, email, transmit, upload, download, print,
  11                    photograph or otherwise duplicate any portion of the designated
  12                    Source Code, except as explicitly permitted herein.
  13              (d)   The Receiving Party may request that commercially available
  14                    software tools for viewing and searching Source Code be installed,
  15                    so long as such tools are reasonably necessary to review the
  16                    Source Code.
  17              (e)   The Producing Party shall allow printing of paper copies of the
  18                    Source Code at the time of inspection by the Receiving Party or
  19                    the Receiving Party’s consultants or experts (hereinafter,
  20                    collectively referred to as the “Reviewing Party”). Immediately
  21                    after printing and without removing the print-outs from the
  22                    location of the Source Code Computer, the Receiving Party shall
  23                    provide the print-outs to the Producing Party and the Producing
  24                    Party will provide Bates-labeled and appropriately designated
  25                    three (3) copies of the print-outs to the Receiving Party within
  26                    three (3) business days. The Reviewing Party shall keep all
  27                    Source Code in a secured container or location at all times as
  28
                                              19
                 STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 20 of 33 Page ID #:340

   1                    provided in paragraph 7.1(a). Paper copies of Source Code may
   2                    not be copied and may not be removed from a secured container
   3                    or location unless in a secured, private area, except as specified in
   4                    Paragraph 7.6(i) of this Order.
   5              (f)   The Receiving Party shall not print more than twenty-five (25)
   6                    consecutive pages of continuous Source Code. The Receiving
   7                    Party may request permission to print additional consecutive pages
   8                    of continuous Source Code. Such requests shall not be
   9                    unreasonably denied by the Producing Party. In addition, the
  10                    Receiving Party shall be limited to printing a total of three hundred
  11                    and seventy-five (375) pages of Source Code, a page being defined
  12                    as an 8.5” x 11” paper page with 1.25” margins and using no
  13                    smaller than a 12 point font. If at the time of inspection and
  14                    requested printing, the Producing Party objects to the printed
  15                    portions as excessive and/or not done for a permitted purpose, the
  16                    Receiving Party shall not be provided with the print portions until
  17                    such objection is resolved. In the event of an objection, the Parties
  18                    shall meet and confer within five (5) days of the objection and
  19                    attempt in good faith to resolve the dispute on an informal basis.
  20                    To the extent Receiving Party requires an aggregate total of more
  21                    than 250 pages of source code, the Receiving Party shall make
  22                    such request in writing, including the basis of such a request. The
  23                    Producing Party will have five (5) business days to object and
  24                    provide a good-faith basis to object to the request. If Producing
  25                    Party objects to the request, and the parties are not able to resolve
  26                    the issue within ten (10) business days of the request, Receiving
  27
  28
                                               20
                 STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 21 of 33 Page ID #:341

   1                    Party can move the Court to compel Producing Party to produce
   2                    the requested source code over the 250-page limit.
   3              (g)   The Producing Party may visually monitor the activities of the
   4                    Receiving Party’s representatives during any source code review
   5                    subject to a reasonable approach that is free from interference that
   6                    might otherwise impede the representatives’ source code review,
   7                    and only to the extent to ensure that there is no unauthorized
   8                    recording, copying, or transmission of the Producing Party’s
   9                    Source Code. For the sake of clarity, the Producing Party will
  10                    refrain from any monitoring activities that reveal Attorney Work
  11                    Product (e.g., viewing the source code review notes or monitoring
  12                    the contents of the review computer’s screen during the review);
  13                    such monitoring activities will not be considered to be a
  14                    reasonable approach.
  15              (h)   Any printed pages of Source Code, and any other documents or
  16                    things reflecting Source Code that have been designated by the
  17                    Producing Party as “HIGHLY CONFIDENTIAL SOURCE
  18                    CODE – ATTORNEYS’ EYES ONLY” may not be copied,
  19                    digitally imaged or otherwise duplicated, unless authorized herein.
  20              (i)   Any     documents       or    things     designated     “HIGHLY
  21                    CONFIDENTIAL SOURCE CODE – ATTORNEYS’ EYES
  22                    ONLY” shall be stored or viewed only at (i) the site of an
  23                    inspection conducted pursuant to paragraph 7.6(a) of this Order,
  24                    (ii) the offices of Outside Counsel for the Receiving Party in the
  25                    Southern California area; (iii) the offices of outside experts or
  26                    consultants who have been approved to access Source Code; (iv)
  27                    the site where any deposition is taken; (v) the court; or (vi) any
  28
                                               21
                 STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 22 of 33 Page ID #:342

   1                     secure intermediate location necessary to transport the information
   2                     to a hearing, trial, or deposition. Any such paper copies shall be
   3                     maintained at all times in a locked and secure location, except
   4                     when being transported pursuant to this subsection, during which
   5                     time reasonable precautions will be taken to safeguard their
   6                     confidentiality including storing the source code in a locked
   7                     container in the possession of Outside Counsel.
   8               (j)   Copies of Source Code that are marked as deposition exhibits shall
   9                     not be provided to the court reporter or attached to deposition
  10                     transcripts; rather, the deposition record will identify the exhibit
  11                     by its production numbers. Except as provided in this paragraph,
  12                     absent express written permission from the Producing Party, the
  13                     Receiving Party may not create electronic images, or any other
  14                     images, or make electronic copies, of the Source Code from any
  15                     paper copy of Source Code for use in any manner. Where the
  16                     Producing Party has provided the express written permission
  17                     required under this provision for a Receiving Party to create
  18                     electronic copies of Source Code, and if the Producing Party
  19                     requests it, the Receiving Party shall maintain a log of all such
  20                     electronic copies of any portion of Source Code in its possession
  21                     or in the possession of its retained consultants, including the
  22                     names of the reviewers and/or recipients of any such electronic
  23                     copies, and the locations and manner in which the electronic
  24                     copies are stored. Additionally, any such electronic copies must be
  25                     labeled “HIGHLY CONFIDENTIAL SOURCE CODE –
  26                     ATTORNEYS’ EYES ONLY” as provided for in this Order.
  27        7.6    Notice of Disclosure.
  28
                                               22
                  STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 23 of 33 Page ID #:343

   1              (a)   The procedure for providing notice of disclosure of Protected
   2                    Material to the persons described in Paragraph 7.2 (b), (d), and (h)
   3                    with respect to “CONFIDENTIAL” information, “HIGHLY
   4                    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
   5                    CONFIDENTIAL SOURCE CODE – ATTORNEYS’ EYES
   6                    ONLY” shall be as follows:
   7                    The Party seeking to disclose such information shall, before any
   8              such disclosure, provide to each Producing Party:
   9                    (i)     The name of the person or name of the entity to whom
  10                            Protected Material is being disclosed;
  11                    (ii)    Current contact information for the person or entity (e.g.,
  12                            address, phone number, and email address);
  13                    (iii)   A signed, written acknowledgment by the person, or
  14                            authorized representative of the entity, that he/she has read
  15                            this Order and agrees to be bound by its terms, as provided
  16                            in Exhibit A;
  17                    (iv)    For technical experts and consultants under Paragraph
  18                            7.2(b), a current resume and a list of names and general
  19                            business descriptions of all companies for which the
  20                            individual has consulted or by which the individual has been
  21                            employed during the last four (4) years. (Such a listing, as
  22                            appropriate, may itself be designated as Protected
  23                            Material.); and
  24                    (v)     Outside Counsel of record shall retain copies of all executed
  25                            acknowledgements. Within seven (7) calendar days after
  26                            receipt of the information and written acknowledgment
  27
  28
                                                  23
                 STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 24 of 33 Page ID #:344

   1                                 described in Paragraphs 7.2 and 7.6, for good cause2, the
   2                                 Producing Party may object to the disclosure of Protected
   3                                 Material to the proposed recipient by serving a written
   4                                 objection stating the reasons for the objection. In the absence
   5                                 of an objection at the end of the seven (7) calendar day period,
   6                                 the person shall be deemed approved under this Protective Order.
   7                                 If a Party objects, the Parties shall meet and confer to try to
   8                                 resolve the objection. If the Parties are unable to do so, the
   9                                 objecting Party shall file a motion for protective order
  10                                 preventing disclosure of the Protected Material to the
  11                                 proposed recipient to be heard telephonically on the earliest
  12                                 date available, or as otherwise ordered by the Court. Such
  13                                 motions must be filed and served within ten (10) calendar
  14                                 days of service of the Party’s written objection. If a motion
  15                                 for protective order is sought by the Producing Party, no
  16                                 disclosure of Protected Material shall be made to the
  17                                 proposed recipient who is the subject of the motion unless
  18                                 and until a court order permitting disclosure to the proposed
  19                                 recipient is permitted. The Objecting Party bears the burden
  20                                 of proof to prevent disclosure to the expert or consultant.
  21   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  22           IN OTHER LITIGATION
  23             If a Party is served with a subpoena or a court order issued in other litigation
  24       that compels disclosure of any information or items designated in this Action as
  25       “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  26   2
        For purposes of this section, “good cause” shall include an objectively reasonable concern that the
  27   disclosure of Protected Material to a proposed outside expert or consultant will cause harm to the
       Producing Party.
  28
                                                       24
                   STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 25 of 33 Page ID #:345

   1    ONLY” “HIGHLY CONFIDENTIAL SOURCE CODE – ATTORNEYS’ EYES
   2    ONLY” that Party must:
   3              (a)      promptly notify in writing the Designating Party. Such
   4                       notification shall include a copy of the subpoena or court order if
   5                       allowed under applicable protective orders in the other litigation;
   6              (b)      promptly notify in writing the party who caused the subpoena or
   7                       order to issue in the other litigation that some or all of the material
   8                       covered by the subpoena or order is subject to this Protective
   9                       Order. Such notification shall include a copy of this Order.
  10                If the Designating Party timely seeks a protective order, the Party
  11          served with the subpoena or court order shall not produce any information
  12          designated     in    this   Action        as   “CONFIDENTIAL,”         “HIGHLY
  13          CONFIDENTIAL            –   ATTORNEYS’           EYES      ONLY”       “HIGHLY
  14          CONFIDENTIAL SOURCE CODE – ATTORNEYS’ EYES ONLY”
  15          before a determination by the court from which the subpoena or order issued,
  16          unless the Party has obtained the Designating Party’s permission. The
  17          Designating Party shall bear the burden and expense of seeking protection in
  18          that court of its confidential material – and nothing in these provisions
  19          should be construed as authorizing or encouraging a Receiving Party in this
  20          Action to disobey a lawful directive from another court.
  21   9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
  22        PRODUCED IN THIS LITIGATION
  23              (a)      The terms of this Order are applicable to information produced by
  24                       a Non-Party in this Action and designated as “CONFIDENTIAL,”
  25                       “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,”
  26                       or “HIGHLY CONFIDENTIAL SOURCE CODE
  27                        – ATTORNEYS’ EYES ONLY.”
  28
                                                   25
                 STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 26 of 33 Page ID #:346

   1                    Such information produced by Non-Parties in connection with
   2              this litigation is protected by the remedies and relief provided by this
   3              Order. Nothing in these provisions should be construed as prohibiting a
   4              Non-Party from seeking additional protections.
   5              (b)   In the event that a Party is required, by a valid discovery request,
   6                    to produce a Non- Party’s confidential information in its
   7                    possession, and the Party is subject to an agreement with the
   8                    Non-Party not to produce the Non-Party’s confidential
   9                    information, then the Party shall:
  10                    (i)     promptly notify in writing the Requesting Party and the Non-
  11                            Party that some or all of the information requested is subject
  12                            to a confidentiality agreement with a Non-Party;
  13                    (ii)    promptly provide the Non-Party with a copy of this Order,
  14                            the relevant discovery request(s), and a reasonably specific
  15                            description of the information requested; and
  16                    (iii)   make the information requested available for inspection by
  17                            the Non-Party.
  18              (c)   If the Non-Party fails to object or seek a protective order from this
  19                    Court within 14 days of receiving the notice and accompanying
  20                    information, the Receiving Party may produce the Non-Party’s
  21                    confidential information responsive to the discovery request. If the
  22                    Non-Party timely seeks a protective order, the Receiving Party
  23                    shall not produce any information in its possession or control that
  24                    is subject to the confidentiality agreement with the Non-Party
  25                    before a determination by the court. Absent a court order to the
  26                    contrary, the Non-Party shall bear the burden and expense of
  27                    seeking protection in this court of its Protected Material.
  28
                                                 26
                 STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 27 of 33 Page ID #:347

   1   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   2   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   3   Protected Material to any person or in any circumstance not authorized by this Order,
   4   the Receiving Party must immediately (a) notify in writing the Designating Party of
   5   the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized
   6   copies of the Protected Material, (c) inform the person or persons to whom
   7   unauthorized disclosures were made of all the terms of this Order, and (d) request
   8   such person or persons to execute the “Acknowledgment and Agreement to Be
   9   Bound,” attached hereto as Exhibit A.
  10   11.   INADVERTENT PRODUCTION OF MIS-DESIGNATED, PRIVILEGED,
  11         OR OTHERWISE PROTECTED MATERIAL
  12                (a)   Inadvertent Failure to Designate. A Party or Non-Party providing
  13                      Discovery Material that inadvertently fails to properly designate
  14                      an item pursuant to this Order when it is produced may re-
  15                      designate that item in order to correct its failure consistent with the
  16                      obligations and procedures as set forth in Federal Rule of Civil
  17                      Procedure 26(b)(5)(B).
  18                (b)   Such inadvertent disclosure shall not be deemed a waiver in whole
  19                      or in part of the Producing Party’s claim of confidentiality, either
  20                      as to the specific information disclosed or as to any other
  21                      information relating thereto or on the same or related subject
  22                      matter. Nothing in this paragraph changes a party’s right to
  23                      challenge a designation under Section 6 of this Order.
  24                (c)   Inadvertent Disclosure of Privileged             or Work Product
  25                      Information. Inadvertent production or disclosure of Discovery
  26                      Material or any other material subject to attorney-client privilege,
  27                      work product immunity, or any other applicable privilege shall not
  28
                                                 27
                  STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 28 of 33 Page ID #:348

   1                     constitute a waiver of, nor a prejudice to, any claim that such
   2                     material or related material is subject to the relevant privilege or
   3                     protection in this or any other judicial or administrative
   4                     proceeding. Such inadvertently produced or disclosed material,
   5                     including all copies thereof, shall be returned to the Producing
   6                     Party immediately upon receiving a written or on-the-record
   7                     request, and the Receiving Party shall immediately destroy any
   8                     notes or other writing or recordings that summarize, reflect,
   9                     discuss, or otherwise include the content of such material. No use
  10                     shall be made of such material during deposition or at trial, or for
  11                     any other purpose or in any other manner, nor shall such material
  12                     be shown to anyone except as necessary to facilitate the return or
  13                     destruction of such documents or information. The Producing
  14                     Party shall include the documents in a privilege log identifying
  15                     such inadvertently produced or disclosed documents. The
  16                     Receiving Party may move the Court for an order compelling
  17                     production of any inadvertently produced or disclosed privileged
  18                     documents or information, but the motion shall not assert as a
  19                     ground for production the fact of the inadvertent production or
  20                     disclosure, nor shall the motion disclose or otherwise use the
  21                     content of the inadvertently produced document or information
  22                     (beyond any information appearing on the above-referenced
  23                     privilege log) in any way in connection with any such motion.
  24   12.   DISCOVERY FROM EXPERTS OR CONSULTANTS
  25          The parties agree the limitations of Rule 26, Fed. R. Civ. P., including Rules
  26    26(b)(4)(B) and (C), shall govern the discovery and disclosure of expert testimony,
  27
  28
                                               28
                 STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 29 of 33 Page ID #:349

   1    communications, and materials in this case, except “considered” in Rule
   2    26(b)(4)(B)(ii) shall be changed to “relied upon.”
   3          For the avoidance of doubt, the parties agree that all communications between
   4    a party’s counsel and an expert, and all materials generated by a testifying expert,
   5    including all drafts of such materials, are exempt from discovery unless relied upon
   6    by the expert in forming any opinions in this case. The parties further agree that all
   7    communications with a non-testifying (consulting) expert, and all material
   8    generated by a non-testifying expert, including all drafts of such materials, are
   9    exempt from discovery unless relied upon by a testifying expert in forming any
  10    opinions in this case.
  11   13.   MISCELLANEOUS
  12         13.1 Right to Further Relief. Nothing in this Order abridges the right of any
  13               person to seek additional relief from the Court not specified in this Order,
  14               or from applying to the Court for further or additional Orders.
  15         13.2 Right to Assert Other Objections. By stipulating to the entry of this
  16               Order, no Party waives any right it otherwise would have to object to
  17               disclosing or producing any information or item on any ground not
  18               addressed in this Order. Similarly, no Party waives any right to object on
  19               any ground to use in evidence of any of the material covered by this
  20               Order.
  21         13.3 Filing Protected Material.
  22               (a)    Absent written permission from the Producing Party or a court
  23                      order secured after appropriate notice to all interested persons, a
  24                      Receiving Party may not file, or disclose in the public record, any
  25                      Protected Material.
  26               (b)    Unless the Court orders otherwise, redacted versions of sealed
  27                      documents must be filed publicly.
  28
                                                29
                 STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 30 of 33 Page ID #:350

   1              (c)    A Party seeking to file material under seal with the Court due to
   2                     the provisions of this Protective Order must submit an appropriate
   3                     application pursuant to Local Rule of Court 79-5.1. All Protected
   4                     Material so filed shall be released from confidential treatment only
   5                     by order of the Court.
   6              (d)    The parties must not unreasonably file under seal pleadings,
   7                     motions, or other papers that do not qualify for protection from
   8                     disclosure under this Order. Rather, the parties must attempt to file
   9                     unsealed as much of a pleading, motion, or other paper as they
  10                     reasonably can without undermining the protections conferred by
  11                     this Order.
  12        13.4 Privilege Log. The Parties to this Action agree that there is no
  13              requirement to log privileged documents created on or after the date
  14              plaintiff filed its initial complaint in this Action.
  15        13.5 Use and Control of Protected Material. Nothing contained in this Order
  16              shall be construed to limit any Receiving Party’s rights to use in briefs,
  17              at trial, or in any proceeding in this litigation, Protected Material of a
  18              Designating Party, subject to the provisions in Section 7 above. Nor shall
  19              this Order prevent counsel from examining a witness to determine
  20              whether he or she has knowledge of the subject matter comprising
  21              Protected Material, so long as such examination shall be in a manner that
  22              does not disclose the details of the Protected Material.
  23        13.6 Right to Withhold or Redact. Notwithstanding the provisions of this
  24              Order, Parties may redact from any document, whether designated
  25              Protected Material or not, any information containing privileged
  26              material, or any other data protected from disclosure by State, Federal,
  27              or foreign regulations. Any such redaction shall be identified clearly on
  28
                                                  30
                 STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 31 of 33 Page ID #:351

   1               each page containing redaction, and the redacted material shall be listed
   2               on a privilege or redaction log.
   3         13.7 Amendment. This Order may be amended with respect to (a) specific
   4               documents or items of Protected Material or (b) persons to whom
   5               Protected Material may be disclosed, by Court order. This Order shall
   6               remain in force and effect indefinitely until modified, superseded, or
   7               terminated by order of this Court.
   8   14.   FINAL DISPOSITION
   9          Within 60 days after the final disposition of this Action, as defined in Section
  10    4, each Receiving Party must return all Protected Material to the Producing Party
  11    or destroy such material, at the Receiving Party’s option. As used in this
  12    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  13    summaries, and any other format reproducing or capturing any of the Protected
  14    Material. Whether the Protected Material is returned or destroyed, the Receiving
  15    Party must submit a written certification to the Producing Party (and, if not the
  16    same person or entity, to the Designating Party) by the 60-day deadline that affirms
  17    that the Receiving Party has not retained any copies, abstracts, compilations,
  18    summaries or any other format reproducing or capturing any of the Protected
  19    Material. Notwithstanding this provision, outside counsel of record are entitled to
  20    retain an archival copy of all pleadings, motion papers, trial, deposition, and
  21    hearing transcripts, legal memoranda, correspondence, deposition and trial
  22    exhibits, expert reports, attorney work product, and consultant and expert work
  23    product, even if such materials contain Protected Material. Any such archival copies
  24    that contain or constitute Protected Material remain subject to this Order as set
  25    forth in Section 4. Additionally, the Designating Party may permit the use of any
  26    Protected Material or portion thereof that it has produced (e.g., for use in related
  27    litigations) according to the terms of this Order and/or upon such terms that satisfy
  28
                                                31
                 STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 32 of 33 Page ID #:352

   1    the Designating Party that the Protected Material will be sufficiently protected
   2    (e.g., under the protective order of another case). Nothing in this order requires a
   3    Party to destroy any information it is required by law to retain or to alter its back
   4    up/archive systems.
   5          Notwithstanding the above, this paragraph does not apply to the Court, its
   6    personnel, or its employees.
   7   15.   OTHER PROCEEDINGS
   8          By entering this order and limiting the disclosure of information in this case,
   9    the Court does not intend to preclude another court from finding that information
  10    may be relevant and subject to disclosure in another case. Any person or party
  11    subject to this order who becomes subject to a motion to disclose another party’s
  12    information designated “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
  13    ATTORNEYS’ EYES ONLY,” “HIGHLY CONFIDENTIAL SOURCE CODE –
  14    ATTORNEYS’ EYES ONLY” pursuant to this order shall promptly notify that
  15    party of the motion so that the party may have an opportunity to appear and be heard
  16    on whether that information should be disclosed.
  17
  18         IT IS SO ORDERED
  19
  20         Dated:$XJXVW  
                                                     THE HONORABLE MICHAEL R. WILNER
  21                                                 U.S. MAGISTRATE JUDGE

  22
  23
  24
  25
  26
  27
  28
                                                32
                 STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
Case 2:19-cv-10604-AB-MRW Document 44 Filed 08/27/20 Page 33 of 33 Page ID #:353



   1                                       EXHIBIT A
   2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3          I, __________________ [print or type full name], of ________________
   4    [print or type employer/entity that you represent, if any], declare under penalty of
   5    perjury that I have read in its entirety and understand the Stipulated Protective
   6    Order that was issued by the United States District Court for the Central District of
   7    California in the case of Throop, LLC v. Microsoft Corporation, 2:19-cv-10604-AB-
   8    MRW, agree to comply with and to be bound by all the terms of that Stipulated
   9    Confidential Protective Order, and I understand and acknowledge that failure to so
  10    comply could expose me to sanctions and punishment in the nature of contempt. I
  11    solemnly promise that I will not disclose in any manner any information or item
  12    that is subject to that Stipulated Protective Order to any person or entity except in
  13    strict compliance with the provisions of the Order.
  14          I further agree to submit to the jurisdiction of the United States District Court
  15    for the Central District of California for the purpose of enforcing the terms of the
  16    aforementioned Stipulated Protective Order, even if such enforcement proceedings
  17    occur after termination of the above-captioned action.
  18          Date:
  19
  20          City and State where sworn and signed:
  21          Printed name:
  22          Title:
  23
  24          Address:
  25          Phone number:
  26          Email address:                     Signature:
  27
  28                                              1
          EXHIBIT A TO STIPULATED CONFIDENTIALITY AND PROTECTIVE ORDER
